Citation Nr: 1242694	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  08-34 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.	Entitlement to service connection for a left knee disorder.

2.	Entitlement to service connection for headaches, to include as secondary to an undiagnosed illness.

3.	Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.	Entitlement to service connection for joint pain of the lumbar spine and left shoulder, to include as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to May 1984, January 1991 to September 1991, and March 1993 to December 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified at a Board hearing at the RO in Muskogee, Oklahoma in April 2011.  This transcript has been associated with the file.

The case was brought before the Board in May 2011, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal, to include providing him notice on substantiating his claims, obtaining records from the Social Security Administration (SSA), and affording him new VA examinations.  The Veteran was provided notice on substantiating his claims in a May 2011 statement.  His SSA records were also obtained and associated with the claims file.  The Veteran was afforded VA examinations in June 2011 for his claims.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.	The Veteran's left knee disorder is not shown to be due to a disease or injury in-service or to any incident of his military service, to include service in the Gulf War.

2.	The Veteran's headaches are not shown to be due to a disease or injury in-service or to any incident of his military service, to include service in the Gulf War.

3.	The Veteran's hypertension is not related to service, nor may be presumed to be so, nor is proximately due to or chronically worsened by a service-connected disability.

4.	The Veteran's joint pain of the lumbar spine and left shoulder is not shown to be due to a disease or injury in-service or to any incident of his military service, to include service in the Gulf War.


CONCLUSIONS OF LAW

1.	The Veteran's left knee disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).

2.	The Veteran's headaches were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).

3.	Hypertension did not manifest within one year of service, was not incurred in or aggravated by active military service; and it was not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).
4.	The Veteran's lumbar spine and left shoulder joint pain were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in August 2007.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also provided with notice on undiagnosed illness claims in May 2011.  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  The Veteran has not indicated that there are any additional outstanding records.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded VA medical examination in June 2011 for his claims.  These opinions were rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a chronic disease, including hypertension and arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

For veterans who have served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317 (2011).  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2011) as amended effective August 15, 2011 (see 79 Fed. Reg. 41696 (July 15, 2011).  

For purposes of 38 C.F.R. § 3.317, there are two types of qualifying chronic disabilities: (1) an undiagnosed illness and (2) a medically unexplained chronic multi symptom illness such a chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

The Veteran contends that his headaches, left knee disorder, and joint pain of the lumbar spine and left shoulder may be a result of his service in Saudi Arabia.  See e.g., April 2011 Board hearing transcript.  Initially, the Board observes the Veteran's left knee and lumbar spine have been determined to be normal, with no disability.  See June 2011 VA examination reports.  The Veteran has been diagnosed with tension headaches, migraines, and mixed headaches.  See e.g., October 2007 and June 2011 VA examination reports and June 2009 VA treatment record.  The Veteran has also been diagnosed with degenerative changes of the left shoulder.  See e.g., June 2011 VA examination reports.  

As there is no evidence that the Veteran is suffering from a chronic disability that cannot be attributed to any known clinical diagnosis and given the current diagnoses, or findings of normal joints, the provisions of 38 C.F.R. § 3.317 pertaining to undiagnosed illness do not apply.  However, the Board will consider the Veteran's claims under the usual provisions pertaining to service connection.  See 38 C.F.R. § 3.303.

Direct Service Connection

The Veteran also contends that he injured his left shoulder in-service unloading MREs and that he had hypertension and headaches which began in-service as well.  He also contends that he injured his left knee while on active duty.  See October 2008 Notice of Disagreement and April 2011 Board hearing transcript.

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 millimeter (mm) or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

The Veteran was afforded numerous medical examinations throughout his periods of active duty.  At an entrance examination in February 1981 the Veteran reported no health defects, including a trick or locked knee, frequent or severe headaches, high or low blood pressure, painful or trick shoulder, or recurrent back pain.  On examination the Veteran's blood pressure was 124/80 and he was found to be qualified for enlistment.  The Board observes an August 1981 service treatment record recorded headaches and lower back pain, at the same time the Veteran was suffering from an upper respiratory infection.  See also October 1983 service treatment record noting headaches with upper respiratory infection and recurrent back pain.  In a late August 1981 service treatment record the Veteran was discharged from physical therapy for his back pain and was feeling much better.  

In a February 1982 service treatment record the Veteran was seen with left knee pain after slipping on ice.  On x-ray there was no fracture seen, and he was diagnosed with a severe left knee sprain.  In September 1983 the Veteran was seen with complaints of lower back pain.  He reported recent shoveling and lifting had caused his back to hurt.  He was diagnosed with acute back strain.  A January 1984 service treatment record noted left shoulder pain and diagnosed the Veteran with a muscle spasm.  At his separation examination in May 1984 the Veteran reported that he had a trick or locked knee, swollen or painful joints, and cramps in his legs.  His blood pressure was 112/88.  On further examination it was noted the Veteran injured his right knee in 1982 and it still locked up.  He denied frequent or severe headaches, high or low blood pressure, painful or trick shoulder, or recurrent back pain.

In an April 1989 medical examination the Veteran again reported problems with his right knee, but denied other disabilities.  See also August 1991 examination.  In April 1991 the Veteran was seen with left shoulder complaints after he moved too much and hurt his shoulder.  The diagnosis was left shoulder pain.

At a December 1992 prescreening the Veteran reported no back trouble, or painful joints or loss of motion in any joint.  At a January 1993 medical examination the Veteran's blood pressure was 130/80 and no defects were reported.  On his Report of Medical History the Veteran did not report having a trick or locked knee, frequent or severe headaches, high or low blood pressure, painful or trick shoulder, or recurrent back pain.  In March 1993 the Veteran presented with left knee pain which had gotten worse with running.  He was diagnosed with retropatellar pain syndrome and given a knee brace.

Although the Veteran was seen with various health complaints in-service, he was not diagnosed with a chronic disability at any of these appointments.  Furthermore, at his most recent medical examination in January 1993 the Veteran did not report he was suffering from the claimed disabilities.  

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

Post-service, an October 2003 private treatment record noted the Veteran suffered from hypertension and migraines.  His blood pressure was 176/119.  The Board acknowledges this meets the numerical requirements to be considered for hypertension for VA purposes.  However, under 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 the Veteran's blood pressure readings must be confirmed by readings taken two or more times on at least three different days.  There is no evidence this finding was confirmed by additional readings.

In April 2007 a private treatment record indicated that the Veteran's blood pressure was 187/114 and that he had not been taking his blood pressure medication for 2-3 days.  He was diagnosed with unstable hypertension.  The Board acknowledges that this blood pressure reading shows diastolic blood pressure greater than 90 mm.  Again, under Diagnostic Code 7101 hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  The Veteran's blood pressure readings were not taken 2 or more times on any given day to meet this requirement.

A July 2007 statement from a private nurse practitioner noted the Veteran had a history of hypertension, chronic headaches, right leg pain, and weakness and he was unable to work.  An August 2007 VA treatment record indicated that the Veteran suffered from headaches, joint pain, and hypertension.  A private treatment record from September 2007 noted that the Veteran's lumbar spine, knees, and shoulder were all within normal limits on range of motion testing.  The Board notes that the Veteran was awarded benefits from the SSA due to an anxiety related disorder as well as "other cerebral degenerations."  See September 2007 determination.

The Veteran had a general VA examination in October 2007.  At this examination he reported headaches and hypertension which had existed since 2000.  He also reported that he had been suffering from knee pain for 26 years which began when he tore a ligament in 1982 in Germany.  He reported pain, swelling, stiffness, locking, and giving way.  The Veteran's blood pressure was 116/68, 114/62, and 112/70.  His gait was within normal limits and he had full extension of the left knee with flexion limited to 130 degrees (with 140 degrees being normal).  X-rays were within normal limits.  The examiner diagnosed the Veteran with migraine headaches, hypertension, and bilateral knee strain with pain, weakness, and limitation of motion.

The Veteran has been noted to suffer from hypertension in numerous VA treatment records.  In an August 2008 VA treatment record his blood pressure was 171/117.  He reported no joint pains and no swelling of his legs.  Again, under Diagnostic Code 7101 hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  The Veteran's blood pressure reading was only taken on one occasion which showed this result.

The Veteran was seen for a neurological consultation in June 2009.  He reported that he had suffered from headaches for the past 10 years and that he was currently on medication to help with the pain.  He was diagnosed with a chronic mixed headache syndrome with chronic muscle contraction headaches.  There was no intracranial cause for his headaches noted, but his headaches were contributed to by his social and psychiatric history of losing a job, a house, being depressed, and getting divorced.  

In an April 2010 VA treatment record the Veteran's blood pressure was 123/85, and it was noted he suffered from hypertension.  In a June 2010 VA treatment record the Veteran stated that he had suffered from headaches for 10 years and that he was taking medication to help with the pain.

The Veteran was afforded a VA examination in June 2011 for his left knee, lumbar spine, and left shoulder.  The Veteran stated that he had injured his left knee in Germany in 1982 after he fell on the ice.  He also stated that he had a hard cast for a few weeks and he still has problems with his left knee in that it locks up on him, gives out, and causes pain and swelling.  The Veteran stated that he began to have back pain in 1984 or 1985, but he denied any specific trauma to his back.  He reported some pain after prolonged standing.  The Veteran reported that he injured his left shoulder in 1991 when he was unloading a box of MREs.  He stated that he takes over the counter pain medication to help with his symptoms.  
On examination the Veteran had a normal gait and no abnormal findings of his left knee.  He had some limitation of flexion to 135 degrees.  There were no abnormal findings of his left shoulder on physical examination either.  On x-ray the left knee was unremarkable.  The examiner opined the Veteran had a normal left knee.  He opined any complaints by the Veteran about his left knee were less likely than not related to service or to his treatment for back strain in-service.  His rationale was that there was no chronicity of a left knee condition during 1982 or after service.  There was also no history of specific trauma to his left knee and therefore any disorder of the left knee was more likely related to normal wear and tear.  

The June 2011 VA examiner found the Veteran had flare ups of pain in his lumbar spine with prolonged sitting that was a 7/10 in severity.  He had no limitation of motion.  The examiner opined that the Veteran had a normal lumbar spine with no loss of function.  He opined it was less likely than not that any spine disorder was related to service because there was no chronicity of a lower back condition during service, or continuing on thereafter.

His left shoulder range of motion was limited on flexion, abduction, and rotation.  On x-ray there was mild arthrosis of the left acromioclavicular joint.  The Board notes this was also seen on the right shoulder.  The examiner opined it was less likely than not that his left shoulder condition was related to service, specifically a soft tissue injury in April 1991.  There was no chronicity noted, even though he was treated once for a soft tissue injury.  The examiner noted mild degenerative changes of the acromioclavicular joint and found that it was more likely related to normal wear and tear and other events post-service.

The Veteran was afforded a VA examination for his headaches in June 2011.  He reported his headaches began in 1991 or 1992.  He did not report anything that specifically triggered his symptoms.  In addition to other service and post-service treatment records, the examiner reviewed a March 2010 CT scan which came back unremarkable, except for left maxillary sinusitis.  The examiner diagnosed the Veteran with headaches which were not related to service.  He noted the Veteran was not treated in service for headaches and that it was more likely his headaches were idiopathic in nature or tension headaches.
At the Veteran's examination for hypertension, he reported that he was diagnosed with hypertension just before he was discharged, but that he was not given medication.  He reported that he did not begin taking medication until 1996.  It was noted that he had smoked for 30-35 years approximately half a pack a day.  His blood pressure was 88/57, 86/50, and 98/55.  

The examiner reviewed the Veteran's claims file, including service and post-service treatment records.  Ultimately he opined the Veteran's hypertension was less likely than not related to service.  His rationale was that there was no evidence or documentation of hypertension in service or within one year of service.  He also opined the Veteran's hypertension was more likely related to his smoking, hyperlipidemia, and chronic renal disease.

The Veteran has submitted statements and testimony indicating that he suffers from left knee pain, constant headaches, hypertension, and pain in his left shoulder and lumbar spine.  See e.g., April 2011 Board hearing transcript.  The Veteran's mother also submitted a statement in August 2007 noting his headaches occurred 3-4 days a week and he had joint pain in his arm and legs which kept him from moving very fast.

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection.  The Board finds credible the Veteran's report that he currently suffers from left knee, lumbar spine and shoulder pain, and he has been diagnosed with headaches and hypertension.  However, there is no credible evidence indicating that any of these disabilities began during service or that the Veteran experienced a continuity of symptomatology since service.

In this regard, the Veteran testified in April 2011 that although he injured his left knee in-service, he self treated because he was told there was nothing that could be done.  The Veteran also testified that he injured his left shoulder and lumbar spine in-service and that his hypertension first began on active duty.  The Board observes that while the Veteran was treated on numerous occasions with right knee pain complaints, he did was not diagnosed with hypertension or a chronic left knee, lumbar spine, or left shoulder disability.  In June 1981 he reported pain when running long distances, in July 1981 he complained of right knee pain which had existed for 2 1/2 weeks.  In a May 1984 record he reported his right knee locked occasionally.  In April 1989 the Veteran was seen with a history of an old right knee strain.  He reported his knee was casted and then put in a splint.  In August 1991 he complained of pain, stiffness, and locking in his right knee.  The evidence that shows the Veteran was seen on numerous occasions with complaints of right knee pain, with no other disabilities, weighs against the Veteran's contentions that he suffered from additional disabilities in-service which continued on thereafter.

The most credible evidence of record does not suggest that the Veteran suffered from a chronic disability in-service which continued on thereafter.  In reviewing the service treatment records the Board notes that the Veteran was seen on multiple occasions in-service with health complaints, but he was not diagnosed with a chronic left knee, lumbar spine, or left shoulder disability.  He also was not diagnosed with a headache disorder or hypertension.  Furthermore, as noted above, he was seen on numerous occasions for right knee complaints and did not reference the above conditions and he was given multiple medical examinations, but he did not list that he was suffering from these disorders.  This evidence weighs against the Veteran's claims.

The Board acknowledges that the Veteran believes his conditions warrant service connection.  The Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given his lack of medical expertise, the Veteran is not competent to provide an opinion linking any current hypertension, headaches, or joint disability to service.  Furthermore, the negative medical opinions weigh against his contentions that these conditions began in-service and continued thereafter.

With regard to the presumption of service connection, the Veteran must be diagnosed with hypertension or arthritis which manifested to a degree of 10 percent or more within 1 year from service for the presumption to apply.  38 C.F.R. § 3.307 (a)(3).  At his April 2011 Board hearing he testified that he was not diagnosed with hypertension until 1996 or 1997, more than 1 year after separation from service.  The Veteran also was not diagnosed with degenerative changes of the left shoulder until the June 2011 VA examination.  As such, the presumption of service connection does not apply in the instant case.  38 C.F.R. §§ 3.307, 3.309(a).

In sum, a preponderance of the competent probative evidence of record weighs against the Veteran's assertion that his left knee disorder, headaches, hypertension, and lumbar spine and shoulder pain are related to service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claims of service connection on a direct and presumptive basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Secondary Service Connection- Hypertension

In this case, the Veteran contends that his hypertension is related to his service-connected posttraumatic stress disorder (PTSD).  For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran was afforded a VA examination in June 2011.  The examiner noted that the Veteran had been diagnosed with PTSD.  However, the examiner's opinion was that it was less likely than not that his hypertension was related to PTSD.  He opined it was more likely than not that his hypertension was related to his chronic tobacco smoking, hyperlipidemia, and chronic renal disease.  

The Board observes that at his hearing the Veteran testified that he had been told by VA physicians that his hypertension might be related to his PTSD.  He also testified that he could not get an opinion in writing.  However, there is no evidence in the claims file reflecting such a statement by a doctor or other medical professional and the Veteran's own account of what he was told by a doctor cannot serve as competent medical evidence.  See Robinette  v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for hypertension on a secondary basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a left knee disorder is denied.  

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for joint pain of the lumbar spine and left shoulder is denied.  



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


